[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S PETITION REGARDING APPEAL OF A DECISION OF THE FAMILY MAGISTRATE (#167)
By memorandum dated June 9, 1990, the Family Support Magistrate, Miller, issued a decision in the above captioned matter. The memorandum dealt with the plaintiff's motion to modify alimony and support, dated February 22, 1990 and considered the question of arrearages. It did not address the other motions filed by the parties and on which testimony was taken.
Pursuant to Connecticut General Statutes 46b-231(n), 7, the above captioned matter is remanded to the Family Support Magistrate for further proceedings.
Specifically, the hearing magistrate is to take additional testimony on the following listed motions presented before him, or if no additional testimony is required the magistrate shall articulated his decisions on all the motions presented and his CT Page 4101 findings and conclusions reached in reference to his decisions.
The motions presented before the trial magistrate and requiring a decision are as follows:
Plaintiff's Motion for Modification dated June 19, 1989;
Defendant's Motion for Modification dated July 7, 1989;
Defendant's Motion for Contempt dated July 7, 1989.
The court requests the Family Support Magistrate to comply with this remand within 60 days.
So ordered.
NOVACK, J.